FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLAUDIO ALBERTO GUTIERREZ,                       No. 11-73629

               Petitioner,                       Agency No. A089-430-072

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Claudio Alberto Gutierrez, a native and citizen of Argentina, petitions pro se

for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an immigration judge’s decision denying Gutierrez’s application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. See


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Planes v. Holder, 652 F.3d 991, 999 (9th Cir. 2011). We review de novo questions

of law, Castillo-Cruz v. Holder, 581 F.3d 1154, 1158-59 (9th Cir. 2009), and

review for substantial evidence continuous-residence determinations, see

Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir. 2004). We deny in part

and dismiss in part the petition for review.

      The BIA correctly determined that Gutierrez is removable under 8 U.S.C.

§ 1227(a)(2)(A)(ii) due to his convictions for violating sections 484 and 666 of the

California Penal Code, because the petty-theft offenses underlying his convictions

categorically constitute two crimes involving moral turpitude that did not arise out

of the same scheme of criminal misconduct. See Castillo-Cruz, 581 F.3d at 1160

(observing that petty theft under California law is categorically a crime involving

moral turpitude). The validity of these convictions is not properly before us. See

Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1041 (9th Cir. 2011) (“A petitioner

may not collaterally attack his state court conviction on a petition for review of a

BIA decision.”).

      Substantial evidence supports the BIA’s determination that Gutierrez cannot

demonstrate the 7-year period of continuous residence required for cancellation of

removal because the commission of his first removable offense of petty theft




                                           2                                    11-73629
terminated his accrual of continuous residence before seven years had elapsed. See

8 U.S.C. § 1229b(a)(2).

      We lack jurisdiction to consider Gutierrez’s request for release from

immigration custody on the condition of bond because he did not exhaust his

administrative remedies with respect to this request. See Tijani v. Holder, 628 F.3d
1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     11-73629